Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuan Yuan Zhang on January 11, 2022.

Claims 1, 7, and 9 are amended as follows:
1.(Currently amended) A Pulsatilla saponin B4 preparation for injection, consisting of Pulsatilla saponin B4, a pharmaceutically acceptable excipient and 1.91% or less in amount of unavoidable impurities based on a total weight of the Pulsatilla saponin B4 preparation for injection, wherein the preparation is a lyophilized powder for injection, and pharmaceutically acceptable excipient is a lyophilized excipient, which is one or more in any ratio selected from the group consisting of lactose, sucrose and mannitol, wherein the mass ratio of the Pulsatilla saponin B4 to the lyophilized excipient in the lyophilized powder for injection is 3:10 ~ 3:16;
the lyophilized powder for injection is prepared by the method comprising the following steps:
preparation of the intermediate solution: dissolving the Pulsatilla saponin B4 into water for injection, stirring to dissolve, adding the lyophilized excipient according to the mass ratio, stirring, adjusting the pH to 6.0 ~ 8.5, adding 0.05% ~ 0.1% of the active carbon based on the total mass of the intermediate solution, heating at 100℃and stirring for 10 ~ 20min, cooling to room temperature, adding 
freeze-drying operation: sub-packing the intermediate solution, transferring into a freezing equipment, reducing the temperature to -30℃ - -15℃ at a rate of 3.0℃~5.0℃/min or 1.0℃~1.5℃/min, and freezing at this temperature for 8~10 hours; then placing in a closed equipment, raising evenly the temperature to -10℃~0℃ at a rate of 25℃~30℃/3h under a vacuum pressure of 0.5~10Pa, keeping at this temperature for 8~10h, raising the temperature to 25℃~30℃ at a rate of 1.0℃~1.5℃/min under the same vacuum pressure, and keeping at this temperature for 4~6 hours.

Claim 6 is canceled.

7. (Currently amended) A method for preparing a lyophilized powder of Pulsatilla saponin B4 for injection, 
wherein, the lyophilized powder of Pulsatilla saponin B4 for injection is the Pulsatilla saponin B4 preparation defined as claim [[4]]1, comprising the steps of the preparation and freeze-drying of the intermediate solution; 
wherein, the 
dissolving the Pulsatilla saponin B4 into water for injection, stirring to dissolve, adding the lyophilized excipient according to the mass ratio, stirring, adjusting the pH to 6.0 ~ 8.5, adding 0.05% ~ 0.1% of the active carbon based on the total mass of the intermediate solution, heating at 100℃and stirring for 10 ~ 20min, cooling to room temperature, adding water for injection till the concentration of the Pulsatilla saponin B4 is 0.5% ~ 5%, filtering with [[a]]the 0.22 μm microporous filter membrane to obtain the intermediate solution;
wherein the freeze-drying operation is as follows:
sub-packing the intermediate solution, transferring into the freezing equipment, reducing the temperature to -30℃~ -15℃ at the rate of 3.0℃~5.0℃/min or 1.0℃~1.5℃/min, and freezing at this temperature for 8~10 hours; then placing in the closed equipment, raising evenly the temperature to -10℃~0℃ at the rate of 25℃~30℃/3h under the vacuum pressure of 0.5~10Pa, keeping at this temperature for 8~10h, raising the temperature to 25℃~30℃ at the rate of 1.0℃~1.5℃/min under the same vacuum pressure, and keeping at this temperature for 4~6 hours.



Claim 8 is canceled.
9. (Withdrawn-Currently amended) The method according to claim [[8]]7, wherein 


sub-packing the intermediate solution, transferring into [[a]]the freezing equipment, reducing the temperature to -30℃~ -20℃ at [[a]]the rate of 3.0℃~5.0℃/min or 1.0℃~1.5℃/min, and freeze at this temperature for 8 hours; then placing in [[a]]the closed container, raising evenly the temperature to -10℃ at [[a]]the rate of 25℃~30℃/3h under [[a]]the vacuum pressure of 5~10Pa, keeping at this temperature for 8h, raising the temperature to 25℃ at [[a]]the rate of 1.0℃~1.5℃/min under the same vacuum pressure, and keeping at this temperature for 4h. 

13.(New) The method according to claim 7, wherein the preparation of the intermediate solution is as follows: dissolving the Pulsatilla saponin B4 into water for injection, stirring to dissolve, adding the lyophilized excipient according to the mass ratio, stirring, adjusting the pH to 6.5 ~ 8.0, adding 0.05% of active carbon based on the total mass of the intermediate solution, heating at 100℃ and stirring for 10 ~ 

Detailed Action
	This office action is a response to applicant’s communication submitted November 30, 2021, wherein claims 1, 4, and 5 are amended, claims 3 and 10 are canceled, and new claims 11 and 12 are introduced.  This application is a national stage application of PCT/CN2017/092199, filed July 7, 2017.
Claims 1, 2, 4, 5, 7, 9, and 11-13 are pending in this application.  The requirement for restriction between groups I-III issued June 2, 2021, is withdrawn in view of the allowability of the compositions of group I.
Claims 1, 2, 4, 5, 7, 9, and 11-13 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s arguments, submitted November 30, 2021, with respect to the rejection of claims 1-5 and 10 under 35 USC 112(b) for indefinitely referring to unavoidable impurities, have been fully considered and found to be persuasive to remove the rejection as the fifth paragraph of p. 5 of the specification defines this term as referring to degradation products of pulsatilla saponins B4 and small amounts of water.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 30, 2021, with respect to the rejection of claims 2-4 under 35 USC 112(b) for reciting a broad range together with a narrow range, has been fully considered and found to be persuasive to remove the rejection, as the claims have been amended to recite a single, unambiguous range.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 30, 2021, and the enclosed examiner’s amendment, have been fully considered with respect to the rejection of claims 1-5 and 10 under 35 USC 103 for being obvious over Liu et al. in view of Yang et al., as it is unpredictable whether the process 

Applicant’s amendment, submitted November 30, 2021, and the enclosed examiner’s amendment, have been fully considered with respect to the rejection of claims 1-5 and 10 under 35 USC 103 for being obvious over Ye et al. in view of Yang et al., as it is unpredictable whether the process used for preparation of pulsatilla saponins compositions in the prior art would achieve the claimed purity.  Therefore the rejection is withdrawn.

	Currently claims 1, 2, 4, 5, 7, 9, and 11-13 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted November 30, 2021, and the enclosed examiner’s amendment, are seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	Independent claim is directed to a lyophilized powder for injection consisting of Pulsatilla saponins B4 and lactose, sucrose, or mannitol as an excipient, and a content of unavoidable impurities, defined in Applicant’s specification, as Pulsatilla saponins degradation products and residual water, of 1.91% or less.  The composition is further described as being prepared by a specific sequence of steps involving preparing an intermediate solution, treating with activated carbon, filtering, and freeze-drying under specific process conditions.  The steps recited in this process are defined with respect to specific values of pH, amount of activated carbon, temperature, concentration, and time, temperature, and pressure at each step of lyophilization.  Claims 7 and 9 claim a process comprising the specific process steps recited in claim 1 and incorporate all the limitations of claim 1.
Pulsatilla chinensis include foreign document CN102068509 (Reference and English translation of record in previous action) which describes purification and freeze-drying of a mixture of pulsatilla saponins.  This reference however, generically describes treatment with activated carbon and freeze drying without mentioning specific amounts of activated carbon or time, temperature, and pressure parameters for freeze drying as recited in the present claims.  Foreign patent publication CN1895314 (Reference and English machine translation included with PTO-892) describes in more depth a freeze-drying process for a composition of saponins from Panax notoginseng. However, this process uses a much lower amount of excipient than the process described in the present claims, and describes the freeze-drying process in more general terms as a gradient from -36-39 to 39-48 degrees Celsius over 23 hours rather than the more specifically controlled steps described in the present claims.
	Looking to the data provided in the specification, table 7 on p. 15, table 8 on p. 16, and table 9 on p. 17 indicate that the formation of impurities in the lyophilized Pulsatilla saponin composition is dependent on the pH, and the amounts of excipient and active carbon used.  Table 10 on pp. 18-19 further discloses that the amount of impurities present in the freeze-dried composition is dependent on the temperature and rate of cooling or heating used in the lyophilization.  Taken together, these data indicate that the level of impurities is sufficiently unpredictable that following the guidance of the art in the preparation of a lyophilized composition of Pulsatilla saponin b4 would not necessarily result in a product having less than 1.91% of unavoidable impurities, consisting of water and degradation products.  While a general motivation would exist for one of ordinary skill in the art to reduce the level of 
Accordingly, Applicant’s amendment submitted November 30, 2021, and the enclosed examiner’s amendment, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.